 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL JACQUES,                                 No. 1:16-cv-01289-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING IN
14    J. LOPEZ, JR., et al.,                           PART, DENYING IN PART DEFENDANTS’
                                                       MOTION FOR SUMMARY JUDGMENT
15                       Defendants.
                                                       (Doc. Nos. 37, 43)
16

17

18          Plaintiff Michael Jacques is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 17, 2018, defendants moved for summary judgment under Federal Rule of

22   Civil Procedure 56. (Doc. No. 37.) On August 2, 2019, the assigned magistrate judge issued

23   findings and recommendations recommending that the motion for summary judgment filed on

24   behalf of defendants Athie, Garza, Lopez, Razo, and Vasquez with respect to plaintiff’s claims

25   for excessive force and failure to intervene in violation of the Eighth Amendment be denied, and

26   that the motion for summary judgment filed on behalf of defendant Aro with respect to plaintiff’s

27   claim for deliberate indifference to serious medical needs in violation of the Eighth Amendment

28   be granted. (Doc. No. 43.) The findings and recommendations were served on the parties and
                                                       1
 1   contained notice that any objections thereto were to be filed within twenty-one (21) days after

 2   service. (Id. at 25.) More than twenty-one days have passed since the findings and

 3   recommendations were served, and no objections have been filed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court finds the findings and recommendations to be supported by the record and proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on August 2, 2019, (Doc. No. 43), are

 9                  adopted in full and defendants’ motion for summary judgment (Doc. No. 37) is

10                  granted in part and denied in part;

11                  a. The motion for summary judgment filed on behalf of defendants Athie, Garza,

12                     Lopez, Razo, and Vasquez with respect to plaintiff’s claims for excessive force

13                     and failure to intervene in violation of the Eighth Amendment (Doc. No. 37), is

14                     denied;

15                  b. The motion for summary judgment filed on behalf of defendant Aro with

16                     respect to plaintiff’s claim for deliberate indifference to serious medical needs

17                     in violation of the Eighth Amendment (Doc. No. 37), is granted;

18          2.      This matter shall now proceed only on plaintiff’s Eighth Amendment claims for

19                  excessive force against defendants Athie, Garza, Lopez, and Razo, and for failure

20                  to intervene against defendant Vasquez;
21          3.      Judgment shall be entered in favor of defendant Aro as to plaintiff’s claim for

22                  deliberate indifference to serious medical needs in violation of the Eighth

23                  Amendment against that defendant; and

24          4.      This action is referred back to the assigned magistrate judge for further

25                  proceedings.

26   IT IS SO ORDERED.
27
        Dated:     September 30, 2019
28                                                        UNITED STATES DISTRICT JUDGE
                                                          2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
